DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-6 and 10-19 are pending in the application.
	In Applicant’s response filed 10/16/2020, claims 6-9 and 20-21 were cancelled and claims 1-2 and 12-14 were amended.  These amendments have been entered.

Drawings
The drawings were received on 10/16/2020.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Harding (Reg. No. 69,545) on 01/06/2020.

The application has been amended as follows: 

Claim 10 was amended as follows:
	--10.  The system of claim 2, wherein the post housing and post cover are adapted to couple by snap fitment, wherein  each of the first and second sidewalls  includes a lip, and wherein the post cover defines two slots, each corresponding to one of the lips and adapted to receive the corresponding lip, to snap fit the post housing and the post cover.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of the amendments and remarks filed in the response filed 10/16/2020, independent claims 1, 2, and 12 are allowable.  As discussed by Applicant, none of the prior art references of record discloses a fence system having a post housing comprising first and second sidewalls extending from the base wall and having first and second arms extending from the first and second sidewalls at a downward angle toward the base wall, and additionally comprising a railing with at least one ear configured to resiliently bend or compress when inserted between the first and second arms of the post housing and subsequently spring outward.  Each of independent claims 1, 2, and 12 require, among other limitations, each of these features.  In addition, it would not have been obvious in modify the device of any of the references of record to include each of these features since there would be no teaching, suggestion, or motivation to do so.  Accordingly, independent claims 1, 2, and 12 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678